 

BACKSTOP AGREEMENT


This BACKSTOP AGREEMENT dated as of September 14, 2010 (this “Agreement”) is by
and between China New Energy Group Company, a Delaware corporation (the
“Company”), and China Hand Fund I, LLC, a Delaware limited liability company
(the “Investor”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Purchase Agreement (as defined below).


BACKGROUND
 
WHEREAS, the Company is entering into that certain Series C and Series D
Convertible Preferred Stock Securities Purchase Agreement (the “Purchase
Agreement”), dated as of the date hereof, by and between the Company and the
Investor for the purpose of raising capital to finance its acquisition of
Beijing Century Dadi Gas Engineering Co., Ltd., and/or its affiliated companies,
each a limited liability company organized under the PRC laws (“Dadi”);
 
WHEREAS, in order to complete the acquisition of 70% of Dadi, the Company
intends to raise additional capital in the total amount of $20,100,000 through
offer and sale of its securities to investors (the “Additional Offering”);
 
WHEREAS, the Company desires that the Investor provide, and the Investor has
agreed to provide, a Backstop Commitment (as defined below) to the Additional
Offering, on the terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:


Section 1       Backstop Commitment.


(a)   On or before April 15, 2011 (the “Backstop Closing Date”), Investor shall
purchase from the Company, and the Company shall issue and sell to Investor a
number of shares (the “Backstop Commitment”) of its common stock, par value
$.001 per share (the “Common Stock”), determined by dividing (x) $20,100,000
minus all amounts raised by the sale of securities in the Additional Offering to
investors other than the Investor or its assignees (the “Backstop Investor(s)”)
by (y) $0.14179. As soon as practicable (but not more than four (4) days) after
the completion of the Additional Offering, the Company shall deliver to Backstop
Investor(s) a notice (the “Subscription Notice”) setting forth the dollar amount
subscribed for in the Additional Offering and, accordingly, the number of shares
of Common Stock to be acquired by the Backstop Investor(s) pursuant to the
Backstop Commitment. The shares acquired by the Backstop Investor(s) pursuant to
the Backstop Commitment are referred to as the “Backstop Shares.” The Backstop
Investor(s) shall have ten (10) days after receipt of the Subscription Notice to
fund the purchase of the Backstop Shares.
 
(b)   The Backstop Commitment shall be subject to the terms and conditions
substantially similar to those set forth in the Purchase Agreement and the
purchase of the Backstop Shares shall be memorialized in a respective securities
purchase agreement (the “Backstop Purchase Agreement”).

 
 

--------------------------------------------------------------------------------

 



(c)    If the Company, at any time before the Backstop Closing Date, shall (a)
subdivide outstanding shares of Common Stock into a larger number of shares, or
(b) combine (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, then the number of Backstop Shares
issuable to the Backstop Investor(s) pursuant to this Agreement shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding before such event and of which the denominator shall be
the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section 1(c) shall become effective immediately
after the effective date of a subdivision or combination.


(d)    On the terms and subject to the conditions set forth in this Agreement,
the closing of the Backstop Commitment (the “Backstop Closing”) shall occur on
or before the Backstop Closing Date, at 10:00 a.m. (New York time) at the
offices of Guzov Ofsink, LLC, 600 Madison Avenue, 14th Floor, New York, New York
10022 or such other place, time and date as shall be agreed between the Company
and Backstop Investor(s).


(e)    At the Backstop Closing (i) the Company shall deliver to the Backstop
Investor(s) evidence of the issuance of the Backstop Shares, in the name of the
Backstop Investor(s) against payment by or on behalf of Investor of the purchase
price therefor by wire transfer of immediately available funds to the account
designated by the Company in writing, (ii) the Company shall deliver all other
documents and certificates required to be delivered to the Backstop Investor(s)
pursuant to the Backstop Purchase Agreement, and (iii) the Backstop Investor(s)
shall deliver all documents and certificates required to be delivered to the
Company pursuant to the Backstop Purchase Agreement.
 
Section 2       Termination of this Agreement.
 
(a)    The Backstop Investor(s) shall have the right to terminate this Agreement
by giving notice to the Company as hereinafter specified at any time at or prior
to the Backstop Closing Date, if (i) the Company or Dadi has suffered a Material
Adverse Effect, as defined below, or trading in securities generally on the
NASDAQ Global Market, New York Stock Exchange or NYSE Amex shall have been
suspended, (ii) a banking moratorium shall have been declared by federal, state
or the PRC authorities, (iii) there shall have occurred any attack on, outbreak
or escalation of hostilities or act of terrorism involving the United States or
the PRC, any declaration by the United States or the PRC of a national emergency
or war, any change in financial markets, any substantial change or development
involving a prospective substantial change in United States, the PRC or
other international political, financial or economic conditions or any other
calamity or crisis, or (iv) the Company suffers any loss by strike, fire, flood,
earthquake, accident or other calamity, whether or not covered by insurance, the
effect of which, in each case described in this subsection (a), in the Backstop
Investor(s)’ reasonable judgment is material and adverse and makes it
impractical or inadvisable to proceed with the purchase of the Backstop
Shares.  Any such termination shall be without liability of any party to any
other party.

 
 

--------------------------------------------------------------------------------

 


For the purposes of this Agreement, “Material Adverse Effect” means any change
or effect which, individually or in the aggregate with all other such changes
and effects, is materially adverse to the business or to the condition
(financial or otherwise), assets, operations, financial condition, results of
operations or prospects of the Company, taken as a whole, including Dadi (the
“Company Condition”), or that would materially and adversely effect the ability
of the Company, taken as a whole, including Dadi, to conduct its business as
regularly conducted.
 
(b)    If a Backstop Investor elects to terminate this Agreement as provided in
this Section, the Company shall be notified promptly by such Backstop Investor
by telephone, confirmed by letter and this Agreement shall only be terminated as
to the Backstop Commitment of that Backstop Investor, but not others.
 
 Section 3     Miscellaneous.


(a)    Successors and Assigns.  Neither this Agreement nor any right or
obligation hereunder is assignable in whole or in part, whether by operation of
Law or otherwise, by any party without the express written consent of the other
party hereto and any such attempted assignment shall be void and
unenforceable.  Notwithstanding the foregoing, Investor may transfer or assign
this Agreement or any right or obligation hereunder to an Affiliate or Vicis
Capital Master Fund (“Vicis”) or any of its Affiliates, which shall not be
deemed an Affiliate of China Hand solely by virtue of this Section 3(a) and
Vicis may assign its rights to any of its affiliates, at any time prior to or
after the Closing.  This Agreement and the rights and obligations hereunder
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors or assignees, and no other person shall acquire or
have any rights under or by virtue of this Agreement.


(b)    Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given (a) on the date of delivery, if delivered personally or by facsimile,
upon confirmation of receipt, (b) on the first Business Day following the date
of dispatch if delivered by a recognized next-day courier services, or (c) on
the third Business Day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid, to the parties to
this Agreement at the following address or to such other address either party to
this Agreement shall specify by notice to the other party:


If to the Company:

 
China New Energy Group Company
Block B1, 18/F, No. 85, Nanjing Road
Tianjin Emperor Place
 
 
 

--------------------------------------------------------------------------------

 


Heping District, Tianjin 300040
People's Republic of China
Attn: Y.K. Chong, CEO
Tel. No.: (86 22) 2321 0508
Fax No.: _______________________
Email: ykchong@cner.com


With a copy to (which shall not constitute notice):


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022, USA
Attn: Darren L. Ofsink, Esq.
Tel.: (212) 371-8008
Fax No.; (212) 688-7273
Email: dofsink@golawintl.com
 
If to the Investor:


China Hand Fund I, LLC
558 Lime Rock Road
Lakeville, CT  06039
Attn: Mary Fellows
Tel. No.: 860-435-7000
Fax No.: 860-435-6540
Email: mfellows@kuhnsbrothers.com
 
(c)    Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all further acts and shall execute and deliver all other
agreements, certificates, instruments and documents as the other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(d)    Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is duly
executed and delivered by the Company and Investor. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.
 
 
 

--------------------------------------------------------------------------------

 

(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its rule of
conflict of laws. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in New York
County, New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the New York County, New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. Each party hereby irrevocably waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement, any Ancillary Agreement or the transactions
contemplated hereby or thereby. If any party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other parties for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
 
(f)     Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties and/or their Affiliates with respect to the subject matter
of this Agreement.


(g)    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable Law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by Law.


(h)    Expenses and Fees.  Each party shall bear its own fees and expenses
incurred with respect to this Agreement.  There shall be no backstop fee or
commitment fee payable to the Investor by the Company under this Agreement.



--------------------------------------------------------------------------------


 
(h)    Specific Performance. Each of the Company and Investor acknowledge and
agree that, in addition to all other remedies to which it may be entitled, each
of the parties hereto is entitled to seek a decree of specific performance of
their rights under this Agreement, provided that such party is not in material
default hereunder. The Company and Investor agree that, if for any reason a
party shall have failed to perform its obligations under this Agreement, then
the party seeking to enforce this Agreement against such nonperforming party
shall be entitled to specific performance and injunctive and other equitable
relief, and the parties further agree to waive any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
or other equitable relief. This provision is without prejudice to any other
rights that any party may have against another party for any failure to perform
its obligations under this Agreement, including the right to seek damages for a
breach of any provision of this Agreement, and all rights, powers and remedies
available (at law or in equity) to a party in respect hereof by the other party
shall be cumulative and not alternative or exclusive, and the exercise or
beginning of the exercise of any thereof by a party shall not preclude the
simultaneous or later exercise of any other rights, powers or remedies by such
party.
 
[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 
THE COMPANY:
 
CHINA NEW ENERGY GROUP
COMPANY 
 
By:
/s/ Yang Kan Chong 
Name: Yang Kan Chong
Title: Chief Executive Officer
 
THE INVESTOR:
 
CHINA HAND FUND I, LLC
 
By:
/s/  Authorized Signatory
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 
